Citation Nr: 0731437	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-10 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an initial, compensable disability rating 
for degenerative arthritis of the right knee.

4.  Entitlement to service connection for loss of vision.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1974 to May 
1975, and from May 1978 to February 1990.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision that, in part, 
denied service connection for a right ankle disability and 
for a low back disability; and granted service connection for 
degenerative arthritis of the right knee evaluated as 0 
percent (noncompensable) disabling effective March 7, 2002.  
The veteran timely appealed.

The issues of service connection for a low back disability 
and for loss of vision, and for an initial compensable 
disability rating for degenerative arthritis of the right 
knee are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence establishing that the veteran 
currently has a right ankle disability.




CONCLUSION OF LAW

The criteria for service connection for a right ankle 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through a March 2002 letter, the RO notified the veteran of 
elements of service connection, and the evidence needed to 
establish each element.  This document served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letter asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The document meeting the VCAA's notice requirements was 
provided to the veteran before the rating action on appeal.  
Accordingly, there was no prejudice to the veteran in issuing 
the section 5103(a) notice.  His claim was fully developed 
and adjudicated by an agency of original jurisdiction after 
notice was provided.  Mayfield v. Nicholson; Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of service connection for a right ankle disability, as 
concluded below, because any question as to the appropriate 
disability rating and effective date to be assigned is 
rendered moot.  He had previously received all required 
notice regarding service connection. The claim denied 
obviously does not entail the setting of a new disability 
rating or an effective date.  Accordingly, the veteran is not 
harmed by any defect with regard to these elements of the 
notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo a VA examination in 
connection with the claim decided on appeal, a report of 
which is of record.  The veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2007).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry report no 
defects, and the Board presumes the veteran to have been in 
sound condition at the time of entry.   Parker v. Derwinski, 
1 Vet. App. 522 (1991).  

Records dated in July 1986 reflect that the veteran had 
swelling and discoloration of his right ankle after running, 
and that his right ankle was placed in a cast for two weeks.  
X-rays revealed no significant abnormalities, and essentially 
ruled out a fracture of the right ankle.  The assessment at 
the time was right ankle sprain.  Upon removal of the cast, 
there was neither swelling nor tenderness; range of motion 
was noted as good.

In June 1989, the veteran was treated for peroneal tendonitis 
of the right heel, immediately below the ankle joint.

There is no evidence within the first post-service year of 
any arthritis to warrant service connection on a presumptive 
basis.

During a December 2002 VA examination, the veteran reported 
some aching pain in his right ankle.  On examination, there 
was no tenderness to palpation throughout the entire ankle.  
There was neither effusion nor swelling.  Range of motion of 
the right ankle was to 50 degrees on plantar flexion and to 
30 degrees on dorsiflexion.  The examiner found no pain with 
repetitive flexion and extension; strength was 5/5 
throughout.  The ankle was stable to eversion and inversion 
stresses.  X-rays revealed a normal right ankle.  While the 
examiner diagnosed "right ankle chronic pain," no obvious 
pathology of a right ankle disability was found.  The 
examiner found no evidence, and also found it "unlikely" 
that the veteran's current ankle pain was related to the 
ankle sprain in 1986.

The Board notes that, although "right ankle chronic pain" 
has been diagnosed, there has been no diagnosis of fibrositis 
or fibromyalgia, a disability recognized in the Schedule for 
Rating Disabilities, 38 C.F.R. § 4.71a, Diagnostic Code 5025 
(2007).

Although the veteran has asserted that he has residuals of a 
right ankle sprain, he is a layperson, and lacks the 
requisite medical knowledge to make a competent diagnosis of 
a disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, notwithstanding the veteran's assertions, there 
is no competent evidence that he currently has either 
residuals of an ankle sprain or a right ankle disability.
 
Because the evidence weighs against a current diagnosis of a 
right ankle disability, the preponderance of the evidence is 
against the claim.  The benefit-of-the-doubt doctrine is not 
for application, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  


ORDER

Service connection for a right ankle disability is denied.


REMAND

Low Back Disability 

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran contends that service connection for a low back 
disability is warranted on the basis that he was treated on 
several occasions for low back pain during service; that he 
complained of back pain following a motor vehicle accident in 
1981; and that he continues to have low back pain.

Medical records document increasing low back pain for the 
past few years, with pain radiating down the veteran's right 
leg.  X-rays reveal a minimal amount of degenerative change 
at L5-S1.
 
Service medical records show treatment for sciatica and/or 
low back pain in October 1977, May 1978, May 1979, August 
1985, and November 1985.  Records also show a diagnosis of 
back trauma in April 1981, in which the veteran was a 
passenger in a truck that collided with another vehicle.
 
Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has a 
low back disability that either had its onset during service 
or is related to his active service.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2007).  

Degenerative Arthritis of the Right Knee

The veteran contends that the service-connected degenerative 
arthritis of the right knee is more severe than currently 
rated, and warrants a higher initial disability rating.

The veteran has been afforded a VA compensation examination 
for the purpose of evaluating his right knee disability.  The 
veteran's claims file was not available to the examiner at 
the time.  The examiner listed a few clinical findings, but 
not all of the information needed to evaluate the veteran's 
disability.  There is no opinion as to current severity, 
including functional impairment, of the veteran's service-
connected right knee disability. 

VA regulations provide that "if the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2007); see 38 C.F.R. 
§ 19.9 (2007).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a 'thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, adjudication of the claim for an initial, 
compensable disability evaluation should include specific 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time based on the 
facts found), pursuant to Fenderson v. West, 12 Vet. 
App. 119, 126 (1999), is appropriate.

Loss of Vision

In October 2002, the RO, in part, denied service connection 
for loss of vision.  The veteran submitted a notice of 
disagreement (NOD) in May 2003.  

In November 2003, the RO acknowledged receipt of the 
veteran's NOD.

The RO or AMC has not issued a statement of the case for the 
claim for service connection for loss of vision, in response 
to the NOD.  The Board is required to remand the claim for 
the issuance of such a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for a 
low back disability since January 2004, 
and for degenerative arthritis of the 
right knee since January 2003.  After 
securing the necessary releases, obtain 
these records.

2.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of low back pain; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability either had 
its onset in service, or is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
the in-service episodes of low back pain, 
and the back trauma in April 1981. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

3.  Afford the veteran an appropriate VA 
examination, for evaluation of the 
service-connected right knee disability.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner(s), and 
the examination report should note review 
of the file.  

The examiner should specify the degrees 
of flexion and extension for the right 
knee, and should note whether there is 
any additional limitation of motion due 
to pain, weakened movement, excess 
fatigability, or incoordination. This 
determination should be expressed in 
terms of degrees of additional limited 
motion.
  
The examiner should also comment 
specifically on whether there is 
recurrent subluxation or lateral 
instability in the right knee, and if 
present, on its severity (mild, moderate 
or severe).  

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the 
examiner(s) furnish the requested 
information.

4.  If the veteran fails to report to any 
scheduled examination, the RO or AMC 
should obtain and associate with the 
record a dated copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

5.  The RO or AMC should issue a 
statement of the case with regard to the 
issue of service connection for loss of 
vision.  The Board will further consider 
this issue only if a sufficient 
substantive appeal is received in 
response to the statement of the case.

6.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate each of the claims 
on appeal, taking into consideration 
"staged ratings" for evaluating the 
veteran's service-connected right knee 
disability.  If the benefits sought on 
appeal remain denied, the RO or AMC must 
furnish a supplemental statement of the 
case (SSOC) that includes citation to all 
additional legal authority considered, 
before the claims file is returned to the 
Board, if otherwise in order.

The veteran may furnish additional evidence and/or argument.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


